Citation Nr: 1820068	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  16-15 037A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date prior to July 14, 2010 for the grant of service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from September 1944 to April 1946. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

In his March 2016 substantive appeal, the Veteran requested a videoconference hearing before the Board.  In correspondence received by VA in August 2016, the Veteran through his representative that, due to his advanced age, he no longer wished to appear at a hearing.  Thus, his hearing request is considered withdrawn. 38 C.F.R. § 20.704 (e) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

VA first received the Veteran's application for service connection for PTSD on July 14, 2010.


CONCLUSION OF LAW

The criteria for an effective date prior to July 14, 2010 for the grant of service connection for PTSD are not met.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.114, 3.400, 3.816 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

However, the Board notes that a claim for an earlier effective date for the grant of service connection is a downstream issue from the original award of such benefit.  Grantham v. Brown, 114 F.3d 1156 (1997).  As the Veteran has been assigned the earliest possible effective date under VA regulations, namely the date of receipt of the his claim for service connection, and his arguments on appeal are limited to his interpretation of governing legal authority, all pertinent information and evidence is already contained in the record and there is no outstanding information or evidence that would help substantiate the Veteran's claim.  VA's General Counsel has held that in cases where a claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit, VA is not required to provide notice of, or assistance in developing, the information and evidence necessary to substantiate such a claim under 38 U.S.C. §§ 5103 (a) and 5103A.  See VAOPGCPREC 5-04 (June 23, 2004).  The Board finds that this is such a case; thus, VA's duties to notify and assist do not apply.

Analysis

In a rating decision dated in July 2011, the RO granted service connection for PTSD, effective July 14, 2010.  It based the effective date on the date it received the Veteran's claim for service connection for PTSD.  The Veteran contends that he is entitled to service connection as early as February 2003, because he applied for Aid and Attendance (A&A) that month, based in part on a mental health condition, and was subsequently granted A&A in a December 2004 rating decision.

Except as otherwise provided, the effective date for an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110 (a); 38 C.F.R. § 3.400.

For VA compensation purposes, a "claim" is defined as "a written communication requesting a determination of entitlement or evidencing a belief in entitlement, to a specific benefit under the laws administered by the Department of Veterans Affairs submitted on an application form prescribed by the Secretary."  38 C.F.R. 
§ 3.1(p)(2016).  Prior to March 24, 2015, the VA administrative claims process recognized both formal and informal claims.  As the Veteran's claim was filed prior to March 24, 2015, both formal and informal claims are recognized. 

A formal claim is one that has been filed in the form prescribed by VA.  Id.; 38 C.F.R. § 3.151 (a).  An informal claim may be any communication or action indicating an intent to apply for one or more benefits under VA law.  Thomas v. Principi, 16 Vet. App. 197 (2002); see also 38 C.F.R. §§ 3.1 (p), 3.155(a).  An informal claim must be written and must identify the benefit being sought.  See Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999; Brannon v. West, 12 Vet. App. 32, 34-5 (1998).  Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

The Veteran submitted his claim for service connection for PTSD in an Application for Compensation and Pension (VA Form 21-526) which was received by VA on July 14, 2010.  A July 2011 rating decision granted service connection for PTSD, effective July 14, 2010, the date on which the VA first received the Veteran's claim.  A review of the file reveals no document of record that can be construed as an informal or formal claim for service connection for PTSD, prior to the July 14, 2010 formal claim.

The Board recognizes the Veteran's assertions that he is entitled to an earlier effective date for PTSD because he was granted A&A, due in part to a mental health condition, in 2004.  However, the effective date of an award of service connection is assigned not based on the date the disability appeared, or the date of the earliest medical evidence demonstrating the existence of such disability and a causal connection to service; rather, the effective date for service connection is assigned based on consideration of the date that the application for service connection was received by VA.  See Lalonde v. West, 12 Vet. App. 377 (1999).

Importantly, the pertinent regulations specifically state that the effective date should be the date of a claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400.  In the instant case, based on these regulations, the effective date has been appropriately assigned as the date of VA's receipt of the claim, and the Veteran does not assert that he filed a claim for service connection for this disability prior to that date.  While the Board is sympathetic to the Veteran's belief that an earlier effective date is warranted, for the reasons outlined above, it is precluded by law from assigning an effective date prior to July 14, 2010 for the grant of service connection for PTSD.  

In summary, the Board concludes that the currently assigned effective date of July 14, 2010, for the grant of service connection for PTSD is appropriate.  Accordingly, the preponderance of the evidence is against the claim for an effective date prior to that date, and thus the benefit of the doubt doctrine does not apply.  See 38 U.S.C. 
§ 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An effective date prior to July 14, 2010 for the grant of service connection for PTSD is denied. 




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


